Citation Nr: 0520165	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran had the requisite active duty service 
that is sufficient to qualify for entitlement to non-service-
connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1, 1967, to 
November 27, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2004, the appellant appeared at a hearing before 
the undersigned at the Montgomery RO.  A copy of the hearing 
transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional development action must be taken to assess whether 
the veteran has basic eligibility for nonservice-connected 
pension benefits.

Compensation for service-connected disability and nonservice-
connected pension benefits are available only to a 
"veteran." See 38 U.S.C.A. § 1110, 1131, 1521 (West 2002); 
see also 38 C.F.R. § 3.3(a)(3) (2004).  The term "veteran" 
means "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  See 38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d).  

The payment of nonservice-connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from nonservice-connected disability only where the veteran 
has the requisite "wartime" active service.  38 U.S.C.A. § 
1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2004).  A veteran meets 
the service requirements if he served in active military, 
naval or air service under one of the following conditions: 
(1) for ninety days or more during a period of war; (2) 
during a period of war and was discharged or released from 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3).

The Vietnam era is a period of war.  38 U.S.C.A. § 101(11).  
Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f) 
(2004).  Current law indicates that the next succeeding 
period of war is designated the Persian Gulf War period and 
begins on August 2, 1990.  38 U.S.C.A. § 101(33); 38 C.F.R. § 
3.2(i).

Active service includes active duty, any period of active 
duty for training (ACDUTRA) in which the individual concerned 
was disabled or died from a disease incurred or aggravated in 
line of duty and any period of inactive duty training 
(INACDUTRA) in which the individual concerned was disabled or 
died from an injury (but not disease) incurred or aggravated 
in line of duty.  See 38 U.S.C.A. §§ 101(24), 106 (West 
2002).

ACDUTRA also includes full-time duty for training purposes 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1). INACDUTRA includes training 
(other than ACDUTRA) by a member of, or applicant for 
membership (as defined in section 8140(g), title 5, United 
States Code) in the Senior ROTC prescribed under chapter 103, 
title 10, United States Code. 38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d)(3).  INACDUTRA also includes duty (other than 
full- time duty) prescribed for the Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by the Secretary concerned under section 206, 
title 37, United States Code, or other provision of law, and 
special additional duties authorized for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  38 
U.S.C.A. § 101(23)(A), (B); 38 C.F.R.   § 3.6(d)(1), (2).

The veteran alleges that he had service prior to November 1, 
1967, that constitutes active service.  For the purpose of 
assessing the eligibility of the veteran to receive 
nonservice-connected pension benefits, the veteran's period 
and character of service prior to November 1, 1967, should be 
verified.  In that regard, it is noted that the veteran's 
DD214 shows 3 months and 11 days of "other service," in 
addition to the 27 days of active service from November 1 to 
November 27, 1967.

Furthermore, the pending claim for entitlement to service 
connection for a colon disorder, which the veteran submitted 
in June 2003, must be adjudicated.  The RO should then, in 
connection with the claim for nonservice-connected pension, 
consider and apply the provisions of 38 C.F.R. 
§ 3.3(a)(3)(ii)(basic entitlement to improved pension exists 
if the veteran served on active duty during a period of war 
and was discharged or released for a disability adjudged 
service-connected without presumptive provisions of law, or 
at the time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability).  

To the extent that the veteran's eligibility for nonservice-
connected pension benefits could depend on the outcome of the 
claim for service connection for a colon disorder, the two 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).   On remand, the 
service-connection claim should be adjudicated first.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appropriate 
State or Federal agency, and verify the 
period and character of 3 months and 11 
days of service which occurred prior to 
November 1, 1967.  

2.  The RO should adjudicate the claim of 
entitlement to service connection for a 
colon disorder.  If the claim is not 
granted in full and a notice of 
disagreement is filed, the veteran and 
his representative should be provided a 
statement of the case.  38 C.F.R. § 19.29 
(2004).  This document should include 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations.  The veteran and his 
representative should be allowed 
appropriate time to respond.

3.  After adjudicating the claim of 
entitlement to service connection for 
colon disorder, the RO should 
readjudicate the claim of entitlement to 
nonservice-connected pension benefits.  
In so doing, the RO should consider the 
provisions of 38 C.F.R. § 3.3(a)(3).  If 
the claim is not granted in full, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  38 C.F.R. § 19.31 (2004).  This 
document should include notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  The veteran and his 
representative should be allowed 
appropriate time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




